DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
This Office Action is in response to an amendment filed on 3/16/2021. As directed by the amendment, claims 40 and 96 were amended, claims 1-21, 23-24, 26, 28, 31-39, 41-42, 45, 47-84 and 99 are canceled, and no new claims were added. Thus, claims 22, 25, 27, 29, 30, 40, 43, 44, 46, 85-98 and 100 are pending for this application.

Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first axis” (claim 22 line 10 and claim 40 line 13) and “the first insulatory piece and the second insulatory piece each comprise…a triangular shape, or a cone shape” (claim 95 lines 8-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 40, 43, 44, 46, 85-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 recites “A heating assembly in a humidification system, the heating assembly comprising: a heating plate; a non-conductive core; a chamber configured to hold a liquid, wherein the liquid of the chamber is configured to be heated by the heating plate” in lines 1-6. While a humidification system comprising these components is originally disclosed, a heating assembly comprising a chamber configured to hold a liquid does not appear to be found in the original disclosure.
The remaining claims are rejected due to dependence on a rejected base claim. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 96 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 96, the phrase “an at least one insulatory piece” in line 2 is unclear whether the “at least one insulatory piece” refers “the first insulatory piece”, “the second insulatory piece”, the combination of the first and second insulator pieces, or whether the “at least one insulatory piece” is in addition to the previously recited insulatoru pieces.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 22, 25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), Baldwin (US 4,492,887) and Liang (U.S. Patent No. 4,778,017).
Regarding claim 22, Andel discloses (Fig. 1) a humidification system (16) comprising:
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more circuits of resistive wires, such as etched copper foil heating elements, disposed between two relatively thin layers of an elastomeric material such as silicone”, paragraph [0024]). 

and one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate (resilient members 162 exert a force from 5-9 pounds on the hub 130, upon which the heating plate 100 is seated, see Col. 6 lines 23-31), urging the heater plate into contact with the removable chamber (because the removable chamber is positioned on the cover 102 of hub 130 and the springs 162 apply an upward force, the springs inherently biases the heating plate, at least to some degree, into contact with the removable container). 
Andel does not disclose that the flat heating element comprises a non-conductive core and a filament wound around the non-conductive core, the filament having an at least partially flat cross-sectional shape with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core, and that the springs are preloaded.
However, Desloge teaches (Figure 2) a heating assembly (heater assembly, 10, which can be in the form of a flat strip heater, see Col. 6 lines 61-66) comprising a heater plate (36) and a heating element that includes a filament (ribbon nichrome wires 22 and 24) having an at least partially flat cross-sectional shape (wires 22 and 24 are nichrome ribbon wires, which are inherently partially flat. See Col. 5 line 68 and Col. 6 lines 1-3), the single layer of filament wound around each side of a nonconductive core (insulator sheet 26, made of mica, see Col. 6 lines 21-24) with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core (wound in parallel relationship, as shown in Fig. 2 and Col. 5 lines 54-64), with a flat side facing towards the core (being the side of the 

    PNG
    media_image1.png
    823
    650
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Desloge for the purpose of providing a more responsive, reliable heater that is not easily susceptible to premature heater failure or less dependable performance (Col. 4 lines 57-60). Moreover, because heating elements comprising filaments wound around a non-conductive core is a conventional arrangement in the art of electrical resistance heaters, this substitution would yield predictable results of producing heat.

    PNG
    media_image1.png
    823
    650
    media_image1.png
    Greyscale
Andel/Desloge discloses the non-conductive core has an asymmetrical outer shape about a first axis (asymmetrical about the dotted axis passing through the center shown in Annotated Fig. 2 of Desloge below that separates the non-conductive core into a top section having a width less than the width of the lower section, therefore being asymmetric), the at least partially flat filament wound around the first axis (filament 22,24 wound about horizontal axis of the non-conductive core and therefore are wound around the first axis. See Annotated Fig. 2 of Desloge below), but does not disclose the first axis passing through a center of the flat heating element.

	However, Baldwin teaches (Fig. 2-4) a heating element including a nonconductive core (base 46 “formed of insulating material”, see Col. 3 lines 12-16) including a filament (resistive wire 48), wherein the non-conductive core includes an asymmetrical outer shape about a first axis (axis shown in Annotated Fig. 3 of Baldwin below, which divides the heating element 44 into two asymmetrical portions), the first axis passing through a center of the flat heating element 

    PNG
    media_image2.png
    476
    370
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the non-conductive core of the combined reference Andel/Desloge to be asymmetrical about a first axis passing through a center of the flat heating element, as taught by Baldwin, as it has been held that simple substitution of one well-known non-conductive core having a symmetrical shape (non-conductive core of Desloge) with another non-conductive core having an asymmetrical shape (non-conductive core of Baldwell) would provide the expected result of supporting and 
Andel discloses a base (Fig. 2, 50) supporting the heater plate and configured to receive a removable chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26) (Col. 2 lines 63-67, and Col. 3 lines 1-12). Andel further discloses that one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate, urging the heater plate into contact with the removable chamber (Col. 5 lines 65 – 67, and Col. 6 lines 1-5 and 17-31). Andel does not disclose that the springs are preloaded. 
However, Liang teaches a scale with a plate (Fig. 1, platform 3) supported by a spring support system comprising preloaded springs (Fig. 6, springs 14, 15, and 16) (Col. 2, lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring system of Andel to be preloaded, as taught by Liang, for the purpose of allowing for the base to absorb shock force thereby preventing damaging the device (Liang, Col. 2 lines 54-59 and 66-69, and Col. 3 lines 1-3).

Regarding claim 25, Andel discloses that the springs of the humidification system apply an upward force to the heater plate of about 35 Newtons (5 - 9 lbs. force) (Col. 6 lines 28-31). 
Regarding claims 27, Andel discloses a spring assembly comprising a first spring assembly platform (shelf 170, Fig. 4) supporting a base of a spring and a screw (fastener, 172) secured to and extending downward from the bottom of the heater plate 28, wherein a body of the screw 172 passes through an opening of the first spring assembly platform 170 and a head of the screw is below the first spring assembly platform 170 (Col. 6 lines 17-18). 
Regarding claim 29, Andel discloses a second spring assembly platform (washer, 178) below the first spring assembly platform 170. Andel discloses that the openings of both the first and second spring assembly platforms 170,178 are large enough to allow the screw body to pass through without resistance, not large enough to allow the screw head to pass through the opening (Col. 6 lines 23-38). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), Baldwin (US 4,492,887), and Liang (U.S. Patent No. 4,778,017), as applied to claim 22 above, and further in view of Frock (U.S. Publication No. 2011/0049123).
Andel/Liang discloses preloaded springs that allow the heater plate to travel downward in response to the weight of the chamber (Col. 6 lines 17 – 22 of Andel, and Col. 2, lines 54-59 of Liang), but does not disclose that the heater plate is required to travel 1-3 mm without diminishing the upward force exerted by the springs on the heater plate. However, Frock teaches spring units (Fig. 1, 30) that permit vertical movement of the heater plate between 0.381 mm to 1.587 mm (paragraph 27, lines 1-7).
.
 
Claim 40, 46, 85, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887).
Regarding claim 40, Andel discloses (Fig. 1) a heating assembly in a humidification system, the heating assembly comprising 
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more circuits of resistive wires, such as etched copper foil heating elements, disposed between two relatively thin layers of an elastomeric material such as silicone”, paragraph [0024]). 
a chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26), wherein the liquid of the chamber is configured to be heated by the heating plate (Col. 2 lines 63-67, and Col. 3 lines 1-12)
Andel does not disclose an at least partially flat filament, having an at least partially flat cross-sectional shape, the single layer of filament wound around each side of a nonconductive core with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core, with a flat side facing towards the core, a flat side 
However, Desloge teaches (Figure 2) a heating assembly (heater assembly, 10, which can be in the form of a flat strip heater, see Col. 6 lines 61-66) comprising a heater plate (36) 
a non-conductive core (insulator sheet 26), and
an at least partially flat filament (ribbon nichrome electrical resistance wires 22 and 24, Col. 5 line 68 and Col. 6 lines 1-3), having an at least partially flat cross-sectional shape (wires 22 and 24 are nichrome ribbon wires, which are inherently partially flat. See Col. 5 line 68 and Col. 6 lines 1-3), the single layer of filament wound around each side of a nonconductive core (insulator sheet 26, made of mica, see Col. 6 lines 21-24) with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core (wound in parallel relationship, as shown in Fig. 2 and Col. 5 lines 54-64), with a flat side facing towards the core (being the side of the ribbon wire 22, 24 pressed to the core 26, inherently flat due to the wire being a ribbon wire), a flat side facing away (being the side of the ribbon wire 22, 24 facing away from core 26);
wherein the combination of the at least partially flat filament and non-conductive core cooperate to form a flat heating element configured to heat the heating plate in use (heating plate 36 is a heat conducting part made of metal and intended to contact an object to be heated, Col. 7 
    PNG
    media_image1.png
    823
    650
    media_image1.png
    Greyscale
 wherein the non-conductive core has an asymmetrical outer shape about a first axis (asymmetrical about the dotted axis passing through the center shown in Annotated Fig. 2 of Desloge below that separates the non-conductive core into a top section having a width less than the width of the lower section, therefore being asymmetric), the at least partially flat filament wound around the first axis (filament 22,24 wound about horizontal axis of the non-conductive core and therefore are wound around the first axis. See Annotated Fig. 2 of Desloge below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Desloge for the purpose of providing a more responsive, reliable heater that is not easily susceptible to premature heater failure or less dependable performance (Col. 4 lines 57-60). Moreover, because heating elements comprising filaments wound around a non-conductive core is a conventional arrangement in the art of electrical resistance heaters, this substitution would yield predictable results of producing heat.


    PNG
    media_image2.png
    476
    370
    media_image2.png
    Greyscale


Regarding claims 46, modified Andel discloses that the heating assembly comprises an insulation layer (mica layer 32 of Desloge) between the filament (22,24 of Desloge) and the heating plate (36 of Desloge). 
Regarding claim 85, modified Andel discloses a back plate (12 of Desloge), a first insulation (34 of Desloge) between the filament and back plate, and a second insulation layer (32 of Desloge) between the filament and the heating plate (36 of Desloge) (Col. 6, lines 38-56 of Desloge).
Regarding claim 91, modified Andel discloses an insulation layer surrounding the at least partially flat filament (Desloge discloses insulation layer 32 between filament 22,24 and heating plate 36).

Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887), as evidenced by Klasek (US 2008/0105257).
Regarding claim 43, because the cross-sectional area of the filament of Desloge is at least partially flat, the at least partially flat filament would inherently provide higher heating power at lower temperatures than a round filament of equivalent cross-sectional area. (as evidence, Klasek discloses that a flat filament provides higher heating power at lower temperature than an equivalent round filament, because flat filaments have a larger surface area (to more efficiently transfer heat) and have lower electrical impedance than a round filament, so less power is required to achieve a desired temperature. See paragraph [0081] lines 1-8 and paragraph [0082] lines 1-19 of Klasek).
 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887), and further in view of McComb (U.S. Patent No. 5,349,946).
Regarding claim 44, modified Andel discloses all elements of the current invention as stated above, including a heating assembly comprising a heating plate with partially flat filament. Modified Andel does not disclose that the heating assembly is configured to heat 80 liters of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating assembly of modified Andel to heat a liquid at 37 degrees Celsius for an air flow of 80 liters/minute, as taught by McComb, for the purpose providing a high relative humidity of the air (80-92%) to a user (Col. 5 lines 47-54) to minimize drying out of the mucous membranes in a user’s respiratory tract (Col. 1 lines 13-21).

Claims 86, 87, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887), and further in view of Watakabe (U.S. Publication No. 2012/0138595).
Regarding claims 86, modified Andel discloses a first insulation layer (mica layer 34 in Figure 2 of Desloge) and an opening (18) on a back plate (12) filled by terminal end portions (28 and 30) of the filament (22), but does not disclose an insulatory piece positioned on the first insulation layer, the insulatory piece configured to insulate wires connecting a power source to the heating assembly. 
However, Watakabe teaches (Figure 8) a heating assembly (flexible heater) comprising an insulatory piece (polyimide film 22 and insulation on wires 17) positioned on the first insulation layer (cover member 14), the insulatory piece configured to insulate wires (lead wires 17) connecting a power source to the heating assembly (paragraph 24 lines 3-18, and paragraph 25 lines 1-7).


    PNG
    media_image3.png
    232
    603
    media_image3.png
    Greyscale

Regarding claim 87, Watakabe discloses that the insulator piece comprises a flange portion (22) clamped to the insulation layer (secured to cover layer 14)
Regarding claim 89, Watakabe discloses the insulator piece comprises a T-shape (annotated image adapted from Figure 4D of Watakabe). 
Regarding claim 90, because modified Andel discloses an opening (18 of Figure 2 of Desloge) on a back plate (12) filled by terminal end portions (28 and 30) of the filament (22), the combination of the Desloge and Watakabe provides that the insulatory piece (22 of Watakabe) fills at least one opening on the back plate.  

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887) and Watakabe applied to claim 86 above, and further in view of Li (U.S. Publication No. 2003/0116556).
Regarding claim 88, modified Andel discloses an insulator piece (22 of Watakabe) positioned on the first insulation layer, the insulator piece configured to insulate wires connecting a power source to the heating assembly, but does not disclose that insulatory piece comprises a ceramic material. However, Li teaches (Figure 6E) a heating assembly (40) comprising an insulatory piece (50), positioned on the first insulation layer (74) and configured to insulate wires, comprising a ceramic material (Figure 7A, ceramic sleeves 54) (paragraph 52 lines 1-9, and paragraph 60 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator piece of modified Andel to include a ceramic material, as taught by Li, for the purpose of preventing heat damage to components in the path of the wires (Li, paragraph 60 lines 1-6)
 
Claim 92-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887), and further in view of Awazu (U.S. Publication No. 2009/0045829).
Regarding claims 92 and 93, modified Andel an insulation layer surrounding an at least partially flat filament, and that the insulation layer comprises a pair of insulation layers (sheets 32 and 34 Fig. 2 Desloge), but is silent about the insulation layer forms part of at least 0.4 mm of insulation, or that the pair of insulation layers are each 0.2 mm thick. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of insulation layers surrounding the at least partially flat filament of modified Andel to form a layer of at least 0.4 mm, such that each layer of the pair of insulation layers is 0.2 mm thick, as taught by Awazu, for the purpose of reducing the likelihood of damage to the heating assembly, as insulation layers less than 0.2 mm in thickness may cause defects in the insulation layer and cause durability problems (Awazu paragraph [0060] lines 5-8).
 
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Baldwin (US 4,492,887), and further in view of Lord (U.S. Patent No. 9,943,108). 
Regarding claim 94, modified Andel discloses an at least partially flat filament (22, 24 Fig. 2) wound around a non-conductive core (26), but does not disclose that the space between each winding is about 0.3 mm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the space between each winding of the filament of modified Andel to be 0.3 mm, as taught by Lord, for the purpose of increasing the number windings and therefore increase the electrical power of the filament.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Cappell (US 3,808,573), Baldwin (US 4,492,887) and Liang (U.S. Patent No. 4,778,017).
Regarding claim 22, Andel discloses (Fig. 1) a humidification system (16) comprising:
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more circuits of resistive wires, such as etched copper foil heating elements, disposed between two relatively thin layers of an elastomeric material such as silicone”, paragraph [0024]). 
a base (Fig. 2, 50) supporting the heater plate and configured to receive a removable chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26) (Col. 2 lines 63-67, and Col. 3 lines 1-12)
and one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate (resilient members 162 exert a force from 5-9 pounds on the hub 130, upon which the heating plate 100 is seated, see Col. 6 lines 23-31), urging the heater plate into contact with 
Andel does not disclose that the flat heating element comprises a non-conductive core and a filament wound around the non-conductive core, the filament having an at least partially flat cross-sectional shape with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core, and that the springs are preloaded.
However, Cappell teaches (Figure 1) a heating assembly (flat strip heater, see Abstract) comprising a heater plate (10) and a flat heating element comprising a filament (resistor 17. While it is shown in the drawings having a wire configuration, Cappell discloses that the resistor 17 can be in the form of a ribbon, Col. 2 line 17, which is inherently partially flat), the filament wound around a nonconductive core (insulator sheet 15, made of mica, see Col. 2 lines 11-15. Filament wound in a flat helix configuration, see Fig. 2 and Col. 2 lines 15-21), the filament having an at least partially flat cross-sectional shape with a first flat surface facing towards the core (being the side of the ribbon 17 contacting to the core 15, inherently flat due to the wire being a ribbon wire), and a flat side facing away (being the side of the ribbon 17 facing away from core 15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Cappell for the purpose of ensuring a tight, face-to-face contact between the components within the heating element (Col. 1 lines 40-44 Cappell), thereby improving heat transmission (Col. 1 lines 40-44 Cappell).

    PNG
    media_image4.png
    803
    565
    media_image4.png
    Greyscale
Andel/Cappell discloses the nonconductive core (15) comprising a symmetrical shape about a first axis, the first axis passing through a enter of the flat heating element, the filament (17) wound around the first axis (see symmetry of outer shape of element 15 about central axis in Annotated Fig. 1 of Cappell below), but does not disclose the non-conductive core includes an asymmetrical shape about the first axis passing through a center of the flat heating element.
However, Baldwin teaches (Fig. 2-4) a heating element including a nonconductive core (base 46 “formed of insulating material”, see Col. 3 lines 12-16) including a filament (resistive wire 48), wherein the non-conductive core includes an asymmetrical outer shape about a first axis (axis shown in Annotated Fig. 3 of Baldwin below, which divides the heating element 44 into two asymmetrical portions), the first axis passing through a center of the flat heating element (see axis of Annotated Fig. 3 of Baldwin below), and the at least partially flat filament wound around the first axis (see Annotated Fig. 3 of Baldwin below).

    PNG
    media_image2.png
    476
    370
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the non-conductive core of the combined Andel/Desloge to be asymmetrical about a first axis passing through a center of the flat heating element, as taught by Baldwin, as it has been held that simple substitution of one well-known non-conductive core having a symmetrical shape (non-conductive core of Desloge) with another non-conductive core having an asymmetrical shape (non-conductive core of Baldwell) would provide the expected result of supporting and providing insulation for the electrical filament (see rationale for obviousness of a simple substitution of a well-known structure in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 
Andel discloses a base (Fig. 2, 50) supporting the heater plate and configured to receive a removable chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26) (Col. 2 lines 63-67, and Col. 3 lines 1-12). Andel further discloses that one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate, urging the heater plate into contact with the removable chamber (Col. 5 lines 65 – 67, and Col. 6 lines 1-5 and 17-31). Andel does not disclose that the springs are preloaded. 
However, Liang teaches a scale with a plate (Fig. 1, platform 3) supported by a spring support system comprising preloaded springs (Fig. 6, springs 14, 15, and 16) (Col. 2, lines 54-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring system of Andel to be preloaded, as taught by Liang for the purpose of allowing for the base to absorb shock force thereby preventing damaging the device (Liang, Col. 2 lines 54-59 and 66-69, and Col. 3 lines 1-3).

Claims 95-98 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Cappell (US 3,808,573), Baldwin (US 4,492,887) and Liang (U.S. Patent No. 4,778,017) as applied to claim 22 above, and further in view of Inskip (US 4,510,375).
Regarding claim 95, the combined Andel/Cappell reference discloses the flat heating element comprises a first end and a second end (left and right ends shown in Annotated Fig. 1 of Cappell below) electrically connected to a respective one of a first connector and a second connector (terminals 19, electrically connected to windings 18 of filament 17 Col. 2 lines 24-28 of Cappell) located on opposite sides of the filament wound around the non-conductive core, the system further comprising a first wire and a second wire electrically connected to a respective one of a first connector and second connector (Andel discloses multiple power wires 122 that are electrically connected to connector 120 to carry power signals, see Fig. 6 Andel and Col. 4 lines 59-63, therefore it would be obvious to one of ordinary skill in the art to connect the power powers of Andel to the connectors provided by the teaching of Cappell for the purpose of providing power to the heating element of the modified invention), and a first insulatory piece providing electrical insulation for at the first end, the first connector, the first wire, and a second insulator piece  providing electrical insulation for the second end, the second connector, and the second wire (the heating element taught by Cappell includes mica washers 27 positioned on an insulator sheet 23 at each of the first and second ends for the purpose of insulating each connector thereby reducing loss of electrical power from the power source to the heating element. Insulation directly for the wires is provided by the insulation covering wires shown in Fig. 6 Andel, and one of ordinary skill in the art would recognize that the insulation provided by the washers 27 of Cappell would indirectly provide insulation the wires due to the connection of the wires and connectors that would result in insulation of electricity provided by the wire to the connector).

    PNG
    media_image5.png
    912
    708
    media_image5.png
    Greyscale

Andel/Cappell reference does not disclose each of the first and second insulatory pieces comprises a T-shape, a triangular shape, or a cone shape. However, Inskip teaches (Fig. 1-4) a heating assembly including first and second connectors (conductors 18) at a first and second end, and further comprising at least one insulatory piece (insulating sleeves 19) providing insulation for the first connector and second connectors at a first end and second end (Col. 2 lines 62-66), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second insulatory pieces of the Andel/Cappell reference to comprise a T-shape, a triangular shape, or a cone shape, as taught by Inskip, for the purpose of increasing the amount of insulation provided by the insulatory piece due to the insulatory piece reducing the amount of exposed surfaces of the conductor.
Regarding claim 96, as best understood, the Andel/Cappell reference discloses an insulation layer (mica sheet 23 of Cappell, see Fig. 1), wherein an at least one insulatory piece (mica washers of 27, modified by Isnkip to have a T-shape) is clamped (interpreted to mean fastened together, as conventionally defined) to the insulation layer (the insulatory piece, positioned on the mica sheet 23, is clamped due to fastening of the insulator piece between dished washer 30 and resistor sheet 25, causing the insulatory piece 27 to be secured to mica sheet 23).
Regarding claim 97, the combined Andel/Cappell/Inskip reference discloses the at least one insulatory piece comprises a first insulatory piece (left insulating sleeve 19 of Fig. 4 Inskip) associated with the first end, the first connector, and the first wire (left insulating sleeve 19 of Inskip, which is replacing the left mica washer 27 of Cappell due to the combination, is correspondingly positioned at a first end (left end of sheet 23 of Cappell) and is associated with a first connector (left terminal 19 of Cappell) and first wire (at one power wire of the power wires 112 of Fig. 6 Andel)), and a second insulatory piece (right insulating sleeve 19 of Fig. 4 Inskip) associated with the second end, the second connector, and the second wire (right insulating sleeve 19 of Inskip, which is replacing the left mica washer 27 of Cappell due to the 
Regarding claim 98, Andel reference discloses each of the first insulatory piece and the second insulatory piece comprise an annular flange (Fig. 1-4 of Inskip show that the lower portion of the insulation skirts 19 includes an annular flange).

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), Baldwin (US 4,492,887) and Liang (U.S. Patent No. 4,778,017), and further in view of Wyse (US 3,891,827).
Regarding claim 100, the combined references discloses an insulation layer (32) between the filament (24) and heater plate (36) (see Fig. 1-3 Desloge), but does not disclose at least two insulation layers between the filament and heater plate. However, Wyse teaches (Fig. 10) a nonconductive core (37) having a filament wound thereon (filament 36) and a heater plate (50), and discloses at least two insulation layers (42 and 47) between the filament (36) and the heater plate (see Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating assembly of the combined references to include at least two insulation layers between the filament and heater plate, as taught by Wyse, for the purpose of providing more accurate control of the temperature of heating element due to increased insulation that allows for improved sensitive of a temperature sensor .
 
  Response to Arguments
 Applicant’s arguments filed 10/23/2020 have been fully considered.
Regarding objection to the drawings, applicant argued (page 8 paragraph 3 and page 9 paragraphs 1-2) “as outlined in MPEP 608.02, the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented””  and “35 USC 113 also clarifies that “the applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented””, and finally “applicant respectfully submits that an express illustration of the “non-conductive core comprising an asymmetrical outer shape about a first axis” or “the first insulator piece and the second insulator piece each comprise a T-shape, a triangular shape, or a cone shape” is not necessary for understanding by one of ordinary skill in the art…to require “all elements claimed must be shown in the drawings regardless” would be both unnecessary and overly burdensome to the Applicant when the claimed invention, on its face would be clearly understood by one of ordinary skill in the art.”
The examiner respectfully disagrees. 
First, applicant’s quotes from MPEP 608.02 (which recites 35 USC 113) and is directed to the drawings generally, not to the requirement of the drawings to illustrate every element that is claimed. MPEP 608.02(d) clearly states (which recites 37 CFR 1.83(a)) “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. Therefore, illustration of all claimed matter is required, even features believed to be conventional (which may be illustrated by a labeled rectangular box).
Regarding applicant’s argument that illustration of the above-mentioned claimed features “is not necessary for understanding by one of ordinary skill in the art” and “would be both unnecessary and overly burdensome to the Applicant when the claimed invention, on its face would be clearly understood by one of ordinary skill in the art”, applicant is reminded, as mentioned above, that MPEP 608.02(d) clearly states (which recites 37 CFR 1.83(a)) “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”. Therefore, even if applicant and examiner disagree as to what is considered “necessary for understanding of the invention”, the claimed features must be shown nonetheless (conventional features may be represented by a labeled rectangular box).
Therefore, the objections to the drawings are maintained.
Applicant’s amendments to the claims to overcome rejection under 35 USC 112(b) have been fully considered and the previous rejections have been withdrawn. However, applicant’s amendments have resulted in new rejections under 35 USC 112(b) (see fully rejection above), therefore claim 96 remains rejected under 35 USC 112(b).
Regarding rejection of claim 22 under 35 USC 103, applicant argued (page 12 paragraphs 2-3) “one of ordinary skill in the art would not be motivated to combine the heater unit of Andel with the preloaded springs of the scale disclosed in Liang” because “Andel discloses that a goal of the hot plate heater is to enhance thermal efficiency by reducing heat transfer out of the chamber 20. This can be accomplished by allowing the resilient members 162 to compress in response to the weight of the chamber 20 and the added volume of water which would allow the base of the chamber 20 (and the hot plate 100) to move further into the upper housing 54. As the Office Action concedes, Andel does not disclose the use of preloaded springs that would exert a force on the hub 130 and the chamber 20 to prevent the resilient members 162 from compressing. In contrast, the springs of the scale in Liang are preloaded in order to serve as a shock absorber. The preloaded springs of Liang are provided “so that as a shock force grows to exceed the readout weight limit of the scale, the force is momentarily absorbed by the spring assembly.” (Liang, at col. 1, 11. 60-62). The preloaded springs of Liang therefore do not readily compress when a force is placed on the springs. As Andel discloses resilient members 162 that compress in direct response to the weight of the chamber 20 and the water added to the chamber 20, Andel teaches away from the use of the preloaded springs of Liang that absorb a force placed on the spring that would prevent compression of the springs.”
The examiner respectfully disagrees for the following reasons. 
In response to Applicant' s argument that “Andel teaches away from the use of the preloaded springs of Liang that absorb a force placed on the spring that would prevent compression of the springs”, it is noted that a teaching away requires a reference to actually criticize, discredit, or otherwise discourage investigation into the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). It has been further instructed that the Examiner 
In this case, Andel does not explicitly criticize, discredit or other discourage preloading the springs that support the heating plate, and therefore does not teach away from preloading the springs so as to momentarily absorb a force and prevent damage to the device.
Additionally, applicant is reminded that Liang does not disclose preloaded springs that are prevented from compression, rather Liang discloses springs preloaded such that “the force is momentarily absorbed by the spring assembly” (Liang, at col. 1, 11. 60-62). The purpose of preloaded springs is to first momentarily absorb the force to prevent shock damage and then allow the springs to then compress until engagement with the limit stop screws (Col. 1 lines 35-64 of Liang). 
Finally, nowhere in the Andel reference is the “goal of the hot plate heater is to enhance thermal efficiency by reducing heat transfer out of the chamber 20” functionally tied to (and therefore the result of) the resilient members 162 being non-preloaded springs. Specifically, it appears that Andel discloses that this goal is achieved due to the material of the hub 130, in that the hub comprises a thermoplastic material and a low thermal mass (Col. 5 lines 50-57 recites “Hub 130 is advantageously made of a thermoplastic material and provides thermal and electrical insulation for hot plate heater 28. The thermoplastic material of hub 130 creates a thermal break against conduction heat transfer losses from hot plate 100 to housing 50 of heater unit 18. With heating element 110 disposed between hot plate 100 and hub 130, there is reduced convection cooling of hot plate 100 as compared to prior systems where the lower side of the hot plate is exposed to airflow”, Col. 6 lines 53-56 recites “With hub 130 (or 130') acting as a thermal break, convection losses from the underside 112 of disc 102 are minimized to thus enhance thermal efficiency of hot plate heater 28.”). 
 Therefore, rejection of claim 22 under 35 USC 103 is maintained.
Applicant’s arguments with respect to claim(s) 40 have been considered but are moot because the new ground of rejection does relies on an additional reference (Andel) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (specifically with regard to the chamber configured to hold a liquid limitation).
 
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                            
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785